Citation Nr: 1447414	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  10-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to January 1958. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the RO's adverse determination to the Board. 

In June 2011, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file.

In a January 2013 decision, the Board, in part, denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By a June 2013 Order, the Court vacated the Board's January 2013 decision and remanded these matters to the Board for compliance with instructions contained in a June 2013 Joint Motion for Remand ( JMR) of the appellant and the VA Secretary.  In a March 2014 decision, the Board, in part, remanded the claims for service connection for bilateral hearing loss and tinnitus to the RO for further substantive development consistent with the JMR.  The requested development has been completed and the matters have returned to the Board for further appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right ear hearing loss disability was not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking it to an incident of service origin, to include acoustic trauma.

2.  Tinnitus was not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking it to an incident of service origin, to include acoustic trauma.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active military service, nor may bilateral hearing loss be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

 Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication April 2009 letter, the RO notified the Veteran of the evidence needed to substantiate his service connection claims.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the service connection claims in the April 2009 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Veteran was also afforded appropriate VA examinations for his right ear hearing loss disability and tinnitus in September 2011 and, more recently, in May 2014, pursuant to the Board's March 2014 remand directives.  Copies of the September 2011 and May 2014 VA examination reports have been uploaded to the Veteran's VBMS electronic claims file.  The Board finds the May 2014 VA examiner's findings adequate for VA adjudication purposes of the service connection claims decided herein because her opinion addressed the elements for service connection and was supported by medical reasoning and rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board is satisfied that there was substantial compliance with its March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Additionally, in June 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 
Here, during the above-cited hearing, the undersigned Veterans Law Judge identified two (2) of the current (then) issues on appeal as entitlement to service connection for bilateral hearing loss and tinnitus.  (See Hearing Transcript (T.) at page (pg.) 3)).  Information was solicited regarding the onset, and post-service history and treatment for his hearing loss and tinnitus.  (T. at pages (pgs.) 3-5)).  It was also discussed whether there were any outstanding medical records available for the treatment of his hearing loss and tinnitus.  (See T. at pg. 7)).  The Veteran indicated that he did not have any outstanding records to submit in support of the claims.  Id.  Therefore, not only were the above-cited issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claims" was also fully explained.  See Bryant, 23 Vet. App. at 497. The hearing discussion did not reveal any evidence that might be available that had not been submitted. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for service connection for a right ear hearing loss and tinnitus.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the above-cited service connection claims based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the service connection issues decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v Principi, 16 Vet. App. 183 (2002). 

II. Analysis

After a discussion of the laws and regulations pertaining to service connection and hearing loss claims, the Board will adjudicate the claims for service connection for a right ear hearing loss disability and tinnitus. 

Service Connection-general criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include organic diseases of the nervous system (e.g., sensorineural hearing loss), a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the tenets of 3.303(b) are applicable to the claim for service connection for a right ear hearing loss disability. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 , 51 (1996).

Hearing Loss Criteria

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385)).

The Veteran contends that he has current a right ear hearing loss disability and tinnitus due to exposure to noise from aircraft engines while serving on guard duty as an intelligence clerk in a room on the flight line without hearing protection during military service.  He maintains that his duties included briefing and de-briefing the pilots in the hangar's operation room.  He contends that within one year following his discharge from active duty in January 1958, he initially noticed that he experienced tinnitus symptoms and diminished hearing acuity while straining to listen to classroom lectures shortly after entering college in September 1958.  The Veteran asserts that very early on, at around this time, he sought treatment for his hearing loss and tinnitus from private physicians, who reportedly advised him that he needed electronic hearing aids for his hearing loss and that no treatment existed to relieve his tinnitus.  (See T. at pages 4-5, received and uploaded to the Veteran's VBMS electronic claims file at pg. 2 in late June 2011)).  He also maintains that he had minimal post-service employment noise and recreational exposure from having worked as an electrician in residential and office settings and hunting and shooting with hearing protection, respectively.  (See September 2011 VA examination report). 

The Board will deny the claims for service connection for a right ear hearing loss disability and tinnitus because the preponderance of the evidence of record is against a nexus of these disabilities to military service.

As an initial matter, the Board notes that a May 2014 audiological examination report reflects that the Veteran had auditory thresholds of 40 or more at 1000-4000 Hertz in the right ear.  Thus, in view of the foregoing, the Veteran has a bilateral hearing loss disability as defined by C.F.R. § 3.385.  This same examination report reflects that the Veteran complained of having had constant bilateral tinnitus.  (See May 2014 VA audiological examination report).  Thus, in view of the foregoing, Hickson element (1), evidence of a current right ear hearing loss disability and tinnitus, have been met.  

In regards to Hickson element (2), evidence of an in-service injury or disease, an audiogram was not performed during the Veteran's July 1954 service enlistment examination. The Veteran scored 15/15 on the whispered and spoken voice test.  His service treatment records are devoid of any subjective complaints of tinnitus.  A December 1957 service separation examination report shows that the Veteran's ears and drums were clinically evaluated as normal.  His audiometer results were 15 decibels, 5 decibels, 5 decibels, 5 decibels, and zero decibels at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, respectively.  (These results are after conversion from ASA units to ISO units).  There was no evidence of any right ear hearing loss for VA compensation purposes or impaired hearing under Hensley at service discharge examination in December 1957.  On an accompanying Report of Medical History, the Veteran indicated that he had had ear, nose or throat trouble.  The examining physician clarified by reporting that the Veteran had had nose bleeds.

Further consideration is given to the Veteran's statements concerning in-service noise exposure.  The Veteran's military personnel records reflect that he was an administrative clerk typist in the United States Air Force (USAF).  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154(a) are for application in this case, and the Veteran's statements regarding acoustic trauma from exposure to jet aircraft from working as an intelligence clerk in a room along the flight line are credible, competent, and consistent with the circumstances of his military service and establish that he indeed suffered some type of acoustic trauma in service.  Giving due consideration to the places, types, and circumstances of his service, the Board will accept the Veteran's claim of being exposed to some level of noise in service.  38 U.S.C.A. § 1154(a).  Thus, the Board finds that Hickson element (2), evidence of an in-service injury or disease, is met with respect to the claims for service connection for a right ear hearing loss disability and tinnitus. 

Thus, the crux of the claims for service connection for a right ear hearing loss disability and tinnitus hinge on Hickson element 3, evidence of a nexus between these disabilities and his in-service acoustic trauma.  There are positive and negative opinions that address this element of the claims.  The Board finds, for the reasons outlined below, that the preponderance of the evidence of record weighs against this aspect of the claims.

Evidence in support of the claims for service connection for a right ear hearing loss disability and tinnitus is a July 2011 statement from A.C., D.O.  Dr. A.C. noted that he had treated the Veteran for over thirty years, and that he was diagnosed with hearing loss and tinnitus, and that he attributed his hearing loss to being around airplane engines while in the USAF.  Dr. A.C. opined that the Veteran's hearing loss and tinnitus could be attributed to his service in the USAF.  The Board finds Dr. A. C.'s opinion to lack probative value because he did not review the medical evidence of record nor did he provide any medical rationale or reasoning for his favorable opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Dr. A. C.'s opinion also lacks probative value because it is couched in speculative terms (i.e., hearing loss and tinnitus "could" be related to airplane engines in the USAF).  This statement is, at best, equivocal.  There is a long line of cases where the Court has rejected medical opinions as being too speculative.  See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (held that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship; Morris v. West, 13 Vet. App. 94, 97 (1999) (held that a diagnosis stating that the veteran appellant was "possibly" suffering from schizophrenia was also deemed to be too speculative).

Evidence against the above-cited claims includes VA examiners' September 2011 and May 2014 VA opinions.  During a September 2011 VA examination, the Veteran reported a history of working in an intelligence building, close to a flight line, and guarding planes intermittently, without hearing protection.  He described his post-service vocational noise exposure as an electrician in a residential and office setting as minimal.  He related that he had recreational noise exposure from hunting and shooting, but that he had used hearing protection. The Veteran reported that both his mother and father had used hearing aids (which the examiner described as "a strong familial involvement"); that there was no history of ear infections, surgeries, aural fullness, skull fracture, ototoxic drug administration, or vertigo; and that he had had constant bilateral tinnitus for approximately 20 years, with gradual onset. 

The September 2011 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The VA examiner reasoned that the Veteran had a normal whisper test upon enlistment and a normal audiogram with no threshold worse than 10db at separation.  He also noted that there was no hearing loss at separation, no documentation of hearing loss within one year of separation, and that there was a strong familial history of hearing loss.  With regard to tinnitus, the examiner indicated that the Veteran's tinnitus was not at least as likely as not caused by or a result of an event in military service.  His rationale was that there was no mention of tinnitus during service, and tinnitus was not first noticed until 30 years after military service.  

In essence, the September 2011 VA examiner concluded that, as there was no evidence of hearing loss or tinnitus during service or for many years thereafter, the Veteran's currently diagnosed hearing loss and tinnitus were not related to his reported noise exposure in service.  (See September 2011 VA examination report).  The Board finds the September 2011 VA examiner's opinion to lack probative value and be inadequate upon which to evaluate the Veteran's claims.  The VA examiner based his unfavorable opinion, in part, on a finding that there was no hearing loss during service or at separation. This reasoning is incongruous to the Court's holding in Hensley that service connection is not prohibited even if even if a Veteran does not exhibit hearing loss during active duty.  Rather, service connection may still be established if a Veteran currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  Hensley, supra.  

In its March 2014 remand directives, the Board requested that the Veteran be scheduled for another VA examination with an opinion that specifically addressed his competent and credible evidence of having had hearing loss and tinnitus within months of active military duty and a continuity of symptoms since service discharge.  VA examined the Veteran in May 2014.  After a review of the entire evidence of record, to include the Veteran's statements of having had continuous hearing loss and tinnitus since he was exposed to in-service acoustic trauma, his service treatment records and the above-cited private and VA medical opinions, the VA audiologist concluded that it was less likely than not (less than 50 percent probability) that the Veteran's bilateral hearing loss disability and tinnitus were caused by or a result of military noise exposure. 

The May 2014 VA audiologist reasoned that a 2006 study of The Institute of Medicine (IOM) (2006) stated there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The VA audiologist indicated that the IOM panel had concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  Thus, based on the objective evidence (audiograms), the May 2014 VA audiologist opined that there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, to include noise exposure.

With regards to the Veteran's tinnitus, the May 2014 VA audiologist opined that there was no evidence in the record that it was causally related to noise injury.  The  VA audiologist reasoned that because there was no evidence that hearing loss or significant threshold changes occurred during military service, there was no basis on which to conclude that claimed tinnitus was caused by noise exposure.  Thus, according to the May 2014 audiologist, in the absence of an objectively verifiable noise injury, the association between claimed tinnitus and noise exposure was speculative.  The May 2014 VA audiologist concluded that in order to give an opinion that tinnitus was related to noise exposure, one would have to accept the scientifically unsubstantiated theory that tinnitus occurred as a result of some latent, undiagnosed noise injury, which was contradicted by the objective evidence in the record.  (See May 2014 VA audiological examination report, received and uploaded to the Veteran's VBMS file at pg. 1 in mid-May 2014).  

The Board finds the May 2014 VA audiologist's opinion to be of high probative value in evaluating the claims for service connection for a right ear hearing loss disability and tinnitus.  She provided an adequate rationale based on medical research and literature for her negative nexus opinion.  Nieves, supra.  She reviewed service treatment records and post-service private records and VA records, and addressed all theories advance by the Veteran.  Accordingly, the Board has placed greater probative weight on the conclusion of the May 2014 VA audiologist than the other medical opinions of record.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a right ear hearing loss disability and tinnitus.  

In addition, as there is no evidence of any right ear sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from active military service in January 1958, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 
As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as sensorineural hearing loss, and service.  Walker, supra.  Evidence of record includes the Veteran's and spouse's testimony before the undersigned and the Veteran's written statements asserting a continuity of right ear hearing loss and tinnitus symptomatology since discharge. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms such as hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board finds that the Veteran's reported history of right ear hearing loss and tinnitus symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While the Veteran stated that his right ear hearing loss and tinnitus began in service, his December 1957 service discharge examination report from active military service reflects that he did not have hearing loss for VA compensation purposes or impaired hearing in accordance with Hensley.  While he indicated that he had had ear, nose and throat trouble on an accompanying Report of Medical History, this was in reference to nose bleeds.  Indeed, the initial post-service evidence of any subjective complaints of any decreased hearing was not until decades after service in January 1958.  Coupled together, the Board finds the Veteran's assertion of continuity of symptomatology of right ear hearing loss and tinnitus to lack credibility.

Consideration is also given to the Veteran's assertion that his right ear hearing loss and tinnitus are related to his active service.  The Board readily acknowledges that the Veteran is competent to report diminished or poor hearing and ringing in his ears.  However, there is no indication that he is competent to etiologically link any in-service symptoms of hearing loss and tinnitus to his diagnosed right ear sensorineural hearing loss and tinnitus, which were not diagnosed until several decades after service discharge.  It is true that the Veteran worked in an intelligence room close to the flight line during service in the USAF.  However, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claims for service connection for a right ear hearing loss disability and tinnitus must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the above-cited service connection claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied.


ORDER

Service connection for a right ear hearing loss disability is denied. 

Service connection for tinnitus is denied. 


REMAND

The Board finds that it must remand the claim of entitlement to service connection for a left ear hearing loss disability.  Accordingly, further appellate consideration will be deferred and this issue remanded to the RO for action as described in the directives outlined in the indented paragraphs below.

As an initial matter, the Board notes that a May 2014 audiological examination report reflects that the Veteran had auditory thresholds of 40 or more at 1000-4000 Hertz in the left ear.  Thus, in view of the foregoing, the Veteran has a left ear hearing loss disability as defined by C.F.R. § 3.385.  As noted above, the Board has also conceded that he was exposed to acoustic trauma as a result of exposure to noise from aircraft engines while serving as an intelligence clerk on or near the flight line without hearing protection during military service.  38 U.S.C.A. § 1154(a).  

The Veteran's December 1957 service separation examination report contains audiometer results of 25 decibels, 15 decibels, 5 decibels, zero decibels, and 5 decibels at 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, respectively.  (These results are after conversion from ASA units to ISO units).  The Board notes that because the Veteran had a 25 decibel loss at 500 Hertz, he had impaired hearing in the left ear under the Hensley standard.  Therefore, in view of this finding, the Board finds that on remand, the May 2014 VA audiologist is requested to clarify the etiology of the Veteran's left ear hearing loss disability, to specifically include the significance, if any, of the elevated auditory threshold of 25 decibels at 500 Hertz at service separation in December 1957, when converted to ISO units.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

 1.  Return the Veteran's VBMS electronic claims file to the May 2014 VA audiologist, to specifically include a copy of this remand.  The purpose of the addendum opinion is to provide clarification on the etiology of the Veteran's currently diagnosed left ear hearing loss disability for VA compensation purposes.  The May 2014 VA audiologist must provide an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's left ear hearing loss is related to the Veteran's confirmed in-service exposure to acoustic trauma.  In providing the requested opinion, the May 2014 VA audiologist must discuss the significance of the elevated auditory threshold of 25 decibels shown at 500 Hertz at service separation in December 1957, when converted to ISO units, in regard to the likelihood that in-service noise exposure caused a chronic left ear hearing loss disability.  
   
If the May 2014 VA audiologist cannot provide the requested opinion without resort to speculation, she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the May 2014 audiologist should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the hearing loss or whether additional testing or information could be obtained that would lead to a conclusive opinion.
 If the May 2014 VA audiologist is not available, send a copy of this remand to another appropriate examiner to address the above opinion request.  If it is determined that another examination is necessary, such should be scheduled.
 
 2.  Then, readjudicate the Veteran's claim for service connection for a left ear hearing loss disability.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


